Case 1:19-cv-06260-ARR-RLM Document 42 Filed 11/02/20 Page 1 of 4 PageID #: 735




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------   X
                                                                         :
 GERALD R. FINKEL,                                                       :   19-CV-6260 (ARR) (RLM)
                                                                         :
                            Plaintiff,                                   :   NOT FOR ELECTRONIC
                                                                         :   OR PRINT PUBLICATION
          -against-                                                      :
                                                                         :   OPINION & ORDER
 ALLSTATE ELECTRIC CORP.,                                                :
                                                                         :
                            Respondent.                                  :
 ---------------------------------------------------------------------   :
                                                                         X

 ROSS, United States District Judge:

          On June 2, 2020, petitioner, Dr. Gerald R. Finkel, as Chairman of the Joint Industry Board

 of the Electrical Industry, filed a motion seeking confirmation of an arbitration award against

 respondent, Allstate Electric Corp., as well as reimbursement for attorneys’ fees and costs

 associated with bringing the instant petition. See Notice Mot., ECF No. 21. On July 8, 2020, I

 issued an opinion and order granting the motion to confirm the arbitration award, with two

 modifications. Order & Order Referring Mot. Confirm Arbitration Award, ECF No. 37. Further,

 finding that petitioner is entitled to recover reasonable attorneys’ fees and costs associated with

 this petition, I respectfully referred this issue to the Honorable Roanne L. Mann., U.S. Magistrate

 Judge, for a report and recommendation regarding the appropriate amount of such fees and costs.

 Id. On October 1, 2020, Judge Mann issued a report and recommendation (“R&R”) that petitioner

 be awarded $15,202.38 in attorneys’ fees and $515.99 in costs. R&R, ECF No. 39. On October

 15, 2020, respondent filed a letter objecting to Judge Mann’s recommended attorneys’ fees award.

 Resp’t’s Letter, ECF No. 40. On October 16, 2020, petitioner filed a responsive letter. Pet’r’s

 Letter, ECF No. 41. Because I find that respondent’s general objection to Judge Mann’s
Case 1:19-cv-06260-ARR-RLM Document 42 Filed 11/02/20 Page 2 of 4 PageID #: 736




 recommended attorneys’ fees award does not warrant de novo review, and because I otherwise

 find no clear error in the record, I adopt Judge Mann’s recommended disposition in its entirety.

                                          BACKGROUND

        The factual and procedural background of this case are described in detail in my previous

 opinion and order, ECF No. 37, and Judge Mann’s R&R, ECF No. 39.

        On October 15, 2020, following the issuance of Judge Mann’s R&R regarding attorneys’

 fees and costs, respondent filed a letter objecting to Judge Mann’s recommended award for

 attorneys’ fees. Resp’t’s Letter. No objection was lodged against Judge Mann’s recommended

 award for costs. Id. Respondent’s letter “requests that the legal fee award be reduced” because

 this was a “straightforward matter” with “no apparent novel issues”—“the type of case that

 counsel for [petitioner] handle routinely.” Id. The letter also refers to a prior, purportedly similar

 case involving the same parties in which the Honorable Robert M. Levy, U.S. Magistrate Judge,

 awarded petitioner attorneys’ fees in the amount of $15,534.80. Id.; see Mem. & Order, Finkel v.

 Allstate Elec. Corp., No. 18-CV-3798 (CBA) (RML) (Apr. 14, 2020), ECF No. 47. Respondent

 argues that Judge Mann’s recommended award of $15,202.38 in attorneys’ fees is too “high”

 here because this case has been less involved than that prior case. Id. Petitioner, in turn, requests

 that I adopt Judge Mann’s R&R in its entirety. Pet’r’s Letter.

                                     STANDARD OF REVIEW

        A district court reviews those portions of a magistrate judge’s report and recommendation

 to which a party has properly and timely objected under a de novo standard of review. See Fed.

 R. Civ. P. 72(b)(3). Where a party makes only “conclusory,” “general,” or “perfunctory”

 objections, however, the district court reviews a report and recommendation for clear error.

 Coley v. City of New York, No. 15-CV-5132 (KAM) (LB), 2017 WL 1162177, at *2 (E.D.N.Y.



                                                   2
Case 1:19-cv-06260-ARR-RLM Document 42 Filed 11/02/20 Page 3 of 4 PageID #: 737




 Mar. 28, 2017); Rolle v. Educ. Bus Transp., Inc., No. 13-CV-1729 (SJF) (AKT), 2014 WL

 4662267, at *1 (E.D.N.Y. Sept. 17, 2014); Thompson v. Yelich, No. 09-CV-5039 (KAM) (LB),

 2012 WL 5904359, at *1 (E.D.N.Y. Nov. 26, 2012); see also, e.g., Marcelin v. Cortes-Vazquez,

 No. 09-CV-4303 (RRM) (JMA), 2011 WL 346682, at *1 (E.D.N.Y. Jan. 28, 2011) (“The district

 court is not required to review de novo, and may instead review for clear error, those portions of

 a report and recommendation to which no specific objections are addressed.”). “To allow a party

 to trigger full de novo review by the district judge on the basis of” such general objections

 “would make a mockery of the role of magistrate judges in fulfilling their important and well-

 recognized responsibilities.” Sik Gaek, Inc. v. Yogi’s II, Inc., No. 10-CV-4077 (ARR) (VVP),

 2014 WL 12828173, at *1 (E.D.N.Y. May 28, 2014) (quoting Bowens v. Atl. Maint. Corp., 546

 F. Supp. 2d 55, 59 (E.D.N.Y. 2008)); see also Rolle, 2014 WL 4662267, at *1 (“[S]uch

 objections would reduce the magistrate’s work to something akin to a meaningless dress

 rehearsal.” (quoting Owusu v. N.Y. State Ins., 655 F. Supp. 2d 308, 313 (S.D.N.Y. 2009)). Thus,

 I may “adopt those sections of a magistrate judge’s report to which no specific objection is made,

 so long as those sections are not facially erroneous.” S.E.C. v. Nadel, 206 F. Supp. 3d 782, 784–

 85 (E.D.N.Y. 2016) (citation omitted).

                                            DISCUSSION

         Respondent does not raise any “specific written objections” to Judge Mann’s thorough,

 well-reasoned, and well-founded findings and recommendations. Fed. R. Civ. P. 72(b)(2). Judge

 Mann engaged in a comprehensive analysis and calculation of attorneys’ fees and costs based on

 plaintiff’s submissions, which respondent has not attempted to rebut at any point. See R&R 6, 9

 (noting that “respondent failed to object to specific aspects of petitioner’s billing” or “particularize

 [its] objections to the amounts sought in this case”). Respondent does not identify any particular



                                                    3
Case 1:19-cv-06260-ARR-RLM Document 42 Filed 11/02/20 Page 4 of 4 PageID #: 738




 portion of Judge Mann’s R&R to which it specifically objects, nor does respondent provide any

 legal authority to support its general objection that Judge Mann’s recommended attorneys’ fees

 award is too “high” in this case. Resp’t’s Letter. Respondent merely asserts that this is a

 “straightforward matter” and thus petitioner should receive a lesser award of attorneys’ fees

 because (or, really, even though) petitioner received a roughly equivalent award in a similar case

 between the parties. Id. None of this specifically addresses or calls into question any aspect of

 Judge Mann’s R&R, analysis, or calculations.

        Because respondent has provided only a general objection to Judge Mann’s recommended

 attorneys’ fees award, and because respondent has not provided an objection to any other portion

 the R&R, I review the record for clear error. See, e.g., Marcelin, 2011 WL 346682, at *1. Having

 found none, I adopt Jude Mann’s R&R in its entirety, as the opinion of the court pursuant to 28

 U.S.C. § 636(b)(1).1

                                         CONCLUSION

        For the foregoing reasons, I adopt Judge Mann’s R&R in its entirety. The Clerk of Court

 is directed to enter judgment with respect to attorneys’ fees in the amount of $15,202.38 and costs

 in the amount of $515.99.

 SO ORDERED.


 Dated: November 2, 2020                                     ___________/s/___________
        Brooklyn, NY                                         Allyne R. Ross
                                                             United States District Judge




 1
  Although I find de novo review unwarranted here for the reasons explained above, I have
 carefully reviewed both the record and Judge Mann’s R&R, and I would accept and adopt Judge
 Mann’s R&R in its entirety even under a de novo standard of review.
                                                 4
